Title: To James Madison from John Gavino, 28 March 1801 (Abstract)
From: Gavino, John
To: Madison, James


28 March 1801, Gibraltar. No. 61. Transmits copy of previous dispatch, no. 60. By last accounts, French squadron was at Toulon. Reports French naval battle with British frigate Febe. King of Naples has made peace with France and closed ports to British. Thirty Danish and Swedish vessels have been brought into Gibraltar.
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 1 p.; docketed by Wagner as received 26 May.



   
   A full transcription of this document has been added to the digital edition.

